United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0487
Issued: December 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 28, 2016 appellant filed a timely appeal from a November 4, 2016 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to factors of his federal employment.
FACTUAL HISTORY
On August 12, 2016 appellant, then a 55-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained injuries to his cervical spine and lower
1

5 U.S.C. § 8101 et seq.

back while performing his federal employment duties. He noted that he experienced migraine
headaches as well as pain in the leg, body, and upper back. Appellant explained that he had been
assigned to pull a heavy box weighing 1,300 to 1,400 pounds from a machine and that, in doing
so, his body overheated and he felt pain in his back and neck. He recalled that he first became
aware of his conditions and of their relationship to his federal employment on March 8, 2013. A
supervisor noted that his condition was first reported on August 12, 2016. Appellant was last
exposed to his employment duties on June 19, 2016.
By letter dated August 16, 2016, the employing establishment requested that OWCP
question appellant regarding any injuries between the date of injury and the date they were first
reported to a supervisor or a physician, whether he had any similar preexisting injuries or
disabilities, and for appellant to describe, in detail, the development of his conditions. The
employing establishment maintained that appellant had not provided any rationalized medical
evidence to support that his claimed conditions were related to factors of his federal
employment.
By undated letter received on August 17, 2016, a supervisor noted that at approximately
2:45 p.m. on July 28, 2016, appellant brought medical documentation to work and requested a
Form CA-2 for injuries to his back and neck. He observed that, in order to retrieve the papers
from his backpack, appellant squatted “in a baseball catchers’ stance” for about a minute, and
stood back up without any noticeable difficulty. The supervisor further disputed the allegation
that appellant pulled a 1,500 to 1,700-pound container by hand, as employees transported mail
using hand pallet or power pallet jacks.
In a report dated March 18, 2013, Dr. Ray Bennett, a family medicine specialist,
diagnosed a lumbar strain. He noted that appellant related that an injury occurred while pulling
boxes at the employing establishment on March 6, 2013.
On March 29, 2013 a physician assistant, Maya P. Acharya, reported that appellant had a
musculoskeletal injury for which a structured physical therapy program was necessary.
By letter dated August 30, 2016, OWCP informed appellant that further factual and
medical information was needed to support his claim. Appellant was afforded 30 days to submit
the requested information. OWCP subsequently received additional medical evidence.
In a handwritten medical report dated August 24, 2001, Dr. Varma Meka, a Boardcertified internist, diagnosed migraines and lower back pain. Appellant submitted additional
reports from Dr. Meka with consistent diagnoses of migraine and lower back pain. In a report
dated August 28, 2008, Dr. Meka diagnosed migraines, lower back pain, and hyperlipidemia. In
a report dated June 4, 2009, she noted that appellant complained of migraine headaches.
Dr. Meka diagnosed migraine headache and lower back pain. In a report dated October 21,
2014, she examined appellant on a follow-up visit and diagnosed migraines and low back strain.
By letter dated September 16, 2016, she noted that appellant had been under her care from
April 4, 2013 through October 21, 2014 for a lower back injury that occurred on March 20, 2015.
Dr. Meka noted that appellant had severe lumbar strain and was asked to obey work restrictions
of lifting no more than 20 pounds.

2

In diagnostic reports dated August 22, 2007, Dr. John B. Black, a Board-certified
radiologist, examined the results of x-rays of appellant’s thoracic and lumbar spine. He noted
mild degenerative joint disease of the thoracic spine and a normal lumbar spine.
In reports dated between March 8 and May 2, 2011, Dr. Stephen Dawkins, Boardcertified in occupational medicine, diagnosed sprain/strain of the lumbar spine. He followed
appellant’s recovery process, noting that appellant had attended physical therapy and that, by
May 2, 2011, appellant reported about 80 percent recovery.
In a report dated September 29, 2013, Dr. Lawrence Powell, Board-certified in sports
medicine, diagnosed a lumbar strain. He noted that appellant recalled that he injured his back on
September 28, 2013, due to working as a mail carrier.
In a diagnostic report dated January 8, 2016, Dr. Raul Paraliticci, a Board-certified
radiologist, examined the results of x-rays of appellant’s cervical spine. He noted no acute
process.
In a diagnostic report dated August 15, 2016, Dr. Almass Welji, a Board-certified
diagnostic radiologist, examined the results of a computerized tomography (CT) scan of
appellant’s head. He noted no intracranial abnormality with trace mucosal thickening in the
maxillary sinuses. On the same date Dr. Welji examined the results of a magnetic resonance
imaging (MRI) scan of appellant’s lumbar spine. He noted a mild disc bulge at L4-5 and L5-S1,
a central protrusion at L5-S1, and encroachment of nerve root foramina at L4-5 and L5-S1,
greater at L5-S1.
In an undated narrative statement received on October 18, 2016, appellant further
described the claimed injuries. He recalled a toe injury from when an “APC” (all-purpose
container) ran over his feet, a wrist injury from moving mail containers and equipment, a knee
injury from when someone driving equipment fell asleep, running into a wine container, which
ran into him and pinned him to a wall, lower and upper back injuries from driving a pallet jack,
using it to lift over 1,300 pounds of containers and packages of mail, when he slipped and fell off
the equipment because the equipment was defective, a neck injury from falling while working
mail, and anthrax exposure from when another employee blew anthrax powder in his face,
resulting in severe migraines. Appellant further noted that there had been bombs at two facilities
of the employing establishment, leaving him paranoid and uneasy. He further asserted that the
employing establishment made him work full duty while he was injured. Appellant stated that
the duties he claimed had caused his condition began in 2006, and that he had no prior severe
conditions similar to his injuries prior to working for the employing establishment.
In a narrative statement dated July 27, 2016, appellant described the circumstances of
several claimed injuries. He noted that on December 13, 2013 his body shut down from
overheating when he arrived home from work, leaving him paralyzed on the floor for over six
hours. On December 14, 2015 appellant visited a physician and was examined, noting damaged
discs in his neck and migraines. He noted that on July 17, 2016 he overheated again, while his
wife took care of him the whole day. Appellant stated that he could not lift anything.

3

By decision dated November 4, 2016, OWCP denied appellant’s claim. It found that he
failed to submit sufficient medical evidence to establish a causal relationship between his
claimed injuries and factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of proof to establish by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
2

Id.

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

4

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
OWCP accepted that appellant was a federal civilian employee who filed a timely claim,
that the employment factors occurred as alleged, and that a medical condition had been
diagnosed. It denied his claim because he had not submitted sufficient medical evidence to
establish that his diagnosed conditions were caused or aggravated by factors of his federal
employment. The Board finds that appellant has not met his burden of proof to establish that his
diagnosed conditions are causally related to the accepted factors of his federal employment.
Appellant alleged that he first became aware that his lumbar conditions and migraine
headaches were causally related to his federal employment in March 2013. The record reflects
that appellant sought medical treatment with Dr. Bennett in March 2013, who diagnosed a
lumbar strain. Appellant was also treated by Dr. Meka in April 2013, who diagnosed lumbar
strain and migraine headache. In September 2013, he sought treatment with Dr. Powell, and he
also diagnosed a lumbar strain. Although appellant submitted medical reports from various
physicians diagnosing conditions related to migraines and a lumbar sprain, none of the medical
reports contained any opinion on the cause of these conditions. At most, the physicians merely
noted appellant’s reported history of injury, rather than offering their own opinions on
causation.10 The Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.11
The Board notes that an opinion explaining how the alleged factors of employment
caused the diagnosed conditions is especially important if the record reflects that appellant had
preexisting conditions.12 Dr. Meka reported on August 24, 2001 that appellant was diagnosed
with migraine and low back pain. Her records also documented that appellant was treated for
these conditions in 2008 and 2009. Appellant was also treated by Dr. Dawkins in 2011 for
lumbar sprain/strain. In any case where a preexisting condition involving the same part of the
body is present and the issue of causal relationship therefore involves aggravation, acceleration,
or precipitation, the physician must provide a rationalized medical opinion that differentiates

8
9

Leslie C. Moore, 52 ECAB 132, 134 (2000).
Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

10

See D.D., Docket No. 15-0291 (issued May 22, 2015); see also S.J., Docket No. 15-1728 (issued
December 3, 2015).
11

See C.B., Docket No. 09-2027 (issued May 12, 2010); see also S.E., Docket No. 08-2214 (issued May 6, 2009).

12

A.C., Docket No. 16-0452 (issued October 27, 2017).

5

between the effects of the work-related injury or disease and the preexisting condition.13 As the
reports from Drs. Bennett, Mekla, Powell and Dawkins were unrationalized, they were
insufficient to establish causal relationship and were of limited probative value.14
The record also contains a number of diagnostic reports from Drs. Black, Weiji, and
Paraliticci. The Board has held that reports of diagnostic tests are of limited probative value as
they fail to provide an opinion on the causal relationship between appellant’s employment duties
and the diagnosed conditions. For this reason, this evidence is insufficient to meet his burden of
proof.15
Finally, the Board notes that the record also contains a March 29, 2013 report from
Physician Assistant Maya Acharya. Physician assistants16 are not considered physicians under
FECA, and their opinions are therefore of no probative medical value.17 This report is therefore
insufficient to meet appellant’s burden of proof to establish causal relationship.
As appellant failed to submit any rationalized medical evidence to support his allegation
that his claimed conditions were caused by factors of his federal employment, he has not met his
burden of proof.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an
occupational disease causally related to factors of his federal employment.

13

Id.

14

See S.D., Docket No. 16-0999 (issued October 16, 1017).

15

S.G., Docket No. 17-1054 (issued September 14, 2017).

16

Allen C. Hundley, 53 ECAB 551(2002).

17

See David P. Sawchuk, 57 ECAB 316, 320n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law). See also M.J., Docket No. 171241 (October 17, 2017).
18

Supra note 4.

6

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

